
	
		I
		111th CONGRESS
		2d Session
		H. R. 5352
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require hydroelectric energy generated in Alaska to be
		  considered as renewable energy for purposes of Federal programs and
		  standards.
	
	
		1.Short titleThis Act may be cited as the
			 The Alaska Clean Energy Development
			 Act.
		2.Hydroelectric
			 energy as renewable energyNotwithstanding any other provision of law
			 or regulation, for purposes of any Federal program or standard, renewable
			 energy shall include hydroelectric energy generated in the State of Alaska by a
			 hydroelectric facility—
			(1)that has a
			 nameplate capacity rating of a wattage that is less than 50 megawatts;
			 or
			(2)through the use
			 of—
				(A)a lake tap or
			 siphon;
				(B)pumped storage;
			 or
				(C)a run of the river
			 system.
				3.Additional
			 hydroelectric facilities eligible for the credit for electricity generated from
			 renewable resources
			(a)In
			 generalSubparagraph (A) of
			 section 45(c)(8) of the Internal Revenue Code of 1986 (defining qualified
			 hydropower production) is amended by striking and at the end of
			 clause (i), by striking the period at the end of clause (ii) and inserting
			 , and, and by adding at the end the following new clause:
				
					(iii)hydropower production from a hydroelectric
				facility described in subparagraph
				(D).
					.
			(b)Eligible
			 productionParagraph (8) of section 45(c) of such Code is amended
			 by adding at the end the following new subparagraph:
				
					(D)Other hydropower
				production facilitiesA
				hydroelectric facility is described in this subparagraph if the hydroelectric
				facility generates power in the State of Alaska and—
						(i)has a nameplate capacity rating of a wattage that is less than 50 megawatts,
				or
						(ii)generates the
				power through the use of—
							(I)a lake tap or
				siphon;
							(II)pumped storage;
				or
							(III)a run of the
				river
				system.
							.
			(c)Qualified
			 facilitiesParagraph (9) of section 45(d) of such Code is amended
			 by redesignating subparagraph (C) as subparagraph (D), by striking
			 and at the end of subparagraph (A), and by striking subparagraph
			 (B) and inserting the following new subparagraphs:
				
					(B)any facility which is not described in
				subparagraph (A) or (C) and which is placed in service after August 8, 2005,
				and before January 1, 2014, and
					(C)any facility which is described in
				subsection (c)(8)(D) and which is placed in service after the date of the
				enactment of this
				subparagraph.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
